EXHIBIT 10.64

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO
NOTES AND FORM OF COMPLIANCE CERTIFICATE

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST
AMENDMENT TO NOTES AND FORM OF COMPLIANCE CERTIFICATE (this “Third Amendment”)
is made and dated as of the 15th day of February, 2007 by and among CALLAWAY
GOLF COMPANY, a Delaware corporation (the “Borrower”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and each Lender party
with the Borrower, the Administrative Agent, Swing Line Lender and L/C Issuer to
the Amended and Restated Credit Agreement dated as of November 5, 2004, as
amended by a First Amendment dated as of March 31, 2005 and a Second Amendment
dated as of January 23, 2006 (the “Credit Agreement”).

A. The Borrower has asked the Lenders to amend the Credit Agreement, the Notes
and the form of Compliance Certificate to (1) eliminate requirements for
Collateral, (2) reduce pricing, (3) extend the Maturity Date, (4) modify the
definitions of “Permitted Acquisitions,” “Material Subsidiary,” and
“Consolidated EBITDA,” (5) modify Investments that are permitted, (6) modify
restrictions on Dispositions, (7) modify restrictions on Restricted Payments,
(8) eliminate the minimum Consolidated Tangible Net Worth requirement,
(9) modify certain restrictions on Indebtedness, and (10) make certain other
modifications.

B. On the terms and subject to the conditions of this Third Amendment, the
Lenders have agreed to so amend the Credit Agreement.

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

AMENDMENTS

1.01 Collateral Requirements Deleted from Credit Agreement and Notes; New
Definitions.

(a) In Section 1.01 (Defined Terms), (i) the definitions of “Consolidated
Tangible Net Worth,” “Collateral,” “Existing Loan Documents,” “Pledge
Agreement,” “Pledge Documents,” “Pledged Equity Interests,” “Release
Conditions,” “Security Agreement”, “Security Agreement Collateral,” and
“Security Documents” are deleted in their entirety, and all references to such
terms, including in the Index and Exhibit Schedule to the Credit Agreement, are
deleted; (ii) the definition of “Loan Documents” is amended to delete the
references to “Security Documents” and “Existing Loan Documents;” and
(iii) subsection (f) of the definition of “Permitted Acquisition” is amended to
delete the words “Collateral, Security Document, or other;” and (iv) the
definitions of “Consolidated Tangible Assets,” “Consolidated Total Assets,”
“Third Amendment,” and “Third Amendment Effective Date” are added in correct
alphabetical order, each to read as follows:

“‘Consolidated Tangible Assets’ means, as of any date of determination, the
Consolidated Total Assets of the Borrower and its Subsidiaries minus
consolidated intangible assets of the Borrower and its Subsidiaries, all
determined in accordance with GAAP.”

 

1



--------------------------------------------------------------------------------

“‘Consolidated Total Assets’ means, as of any date of determination, the
consolidated total assets of the Borrower and its Subsidiaries as of such date,
determined in accordance with GAAP.”

“‘Third Amendment’ means the Third Amendment to this Agreement dated as of
February 15, 2007.”

“‘Third Amendment Effective Date’ means February 15, 2007.”

(b) Sections 5.18 (Collateral) and 6.13 (Collateral Release) are amended to
read: “Intentionally Omitted.”

(c) Subsections (a) and (b) of Section 6.12 (Further Assurances) are amended to
read “Intentionally Omitted,” and Subsection (c) is amended to delete any
references to “Security Agreement” or “Security Documents.”

(d) Section 7.01(l) is amended to read “Intentionally Omitted.”

(e) Subsection (k) of Section 8.01 (Events of Default) is amended to read
“Intentionally Omitted.”

(f) Section 9.11 (Collateral and Guaranty Matters) is amended to add at the end
thereof:

“On the Third Amendment Effective Date, the Administrative Agent and each Lender
releases and terminates any and all Liens under any Loan Document securing
Obligations hereunder. In furtherance of the foregoing, the Administrative Agent
is authorized to file such termination statements, to redeliver certificates and
other collateral previously delivered to it under the Loan Documents and to take
such other actions as shall be reasonably necessary or desirable to effectuate
such release and termination.”

(g) Subsection (h) of Section 10.01 (Amendments, Etc.) is amended to read
“Intentionally Omitted.”

(h) Section 10.20 is amended to delete (i) the last sentence in subsection (a);
(ii) the words “and the Existing Loan Documents in such documents” from the
first sentence in subsection (b); and (iii) the second sentence in subsection
(b); Schedule 10.20 (Existing Loan Documents) is deleted in its entirety.

(i) Exhibit C to the Credit Agreement (Form of Promissory Note) and all Notes
issued and outstanding under the Credit Agreement are amended to delete the
words “and is secured by the Collateral.”

 

2



--------------------------------------------------------------------------------

1.02. Pricing. In Section 1.01 (Defined Terms), the definition of “Applicable
Rate,” is amended to read as follows:

“‘Applicable Rate’ means, from time to time, the following percentages per annum
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate delivered pursuant to Section 6.02(a):

 

Applicable Rate Pricing Level   

Consolidated Leverage Ratio

   Commitment Fee   Eurodollar Rate +   Base Rate +        
Letter of Credit Fees   1    ³2.00:1    0.250%   1.250%   0.00% 2   
<2.00 :1 but ³1.50:1    0.225%   1.000%   0.00% 3    <1.50 :1 but ³1.00:1   
0.175%   0.750%   0.00% 4    <1.00 :1 but ³0.50:1    0.125%   0.625%   0.00% 5
   <0.50:1    0.100%   0.500%   0.00%

“Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered.”

1.03. Definitions. In Section 1.01 (Defined Terms), the definitions of
“Consolidated EBITDA,” “Material Subsidiary” and “Maturity Date” are amended to
read as follows:

“‘Consolidated EBITDA’ means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense for such period, (iv) losses on the sale
of fixed assets, (v) other expenses of the Borrower and its Subsidiaries which
do not represent a cash item (including, without limitation, amounts related to
any downsizing, restructuring or partial close of any operations of the Borrower
and any of its Subsidiaries) and (vi) the amount of any deduction to
Consolidated Net Income as the result of any grant to employees, directors,
spokespersons, independent contractors, members of the board of directors and
other members of the management of the Borrower or its Subsidiaries of any
Equity Interests in the Borrower and minus (b) the following to the extent
increasing such Consolidated Net Income: (i) all non-cash gains which have been
added in determining Consolidated Net Income for such period and (ii) gains on
the sale of fixed assets.”

 

3



--------------------------------------------------------------------------------

“‘Material Subsidiary’ means, at any time, any Subsidiary of the Borrower (i) in
which the aggregate Investments made by the Borrower and its Subsidiaries
(excluding Investments in the nature of intercompany receivables payable by such
Subsidiary arising in the ordinary course of business for the sale of inventory
and the provision of services but, in the case of Investments in a Foreign
Subsidiary, including Investments in Subsidiaries of such Foreign Subsidiary
other than any such receivables) exceed $20,000,000 or (ii) that had net annual
sales during the four fiscal quarters most recently ended (calculated on a Pro
Forma Basis after giving effect to any Acquisition made during such period) of
$50,000,000 or more.”

“‘Maturity Date’ means February 15, 2012.”

1.04 Permitted Acquisition. In Section 1.01 (Defined Terms), Subsections (b) and
(e) of the definition of “Permitted Acquisition” are amended to read as follows:

“(b) the business acquired in connection with such Acquisition is engaged in one
or more of the leisure goods, products and services businesses generally or any
business activities that are substantially similar, related, incidental or
complementary thereto;”

“(e) the Investments made by the Borrower and its Subsidiaries in connection
with such Acquisition, when aggregated with all other Investments in Permitted
Acquisitions made during the current fiscal year, will not, as of the date such
Investment is made, exceed the greater of (i) $50,000,000 and (ii) if,
immediately, after giving effect to such Acquisition, the Aggregate Commitments
exceed Total Outstandings by at least $25,000,000, Consolidated EBITDA for the
preceding fiscal year; provided, that if at any time during a fiscal year the
Aggregate Commitments do not exceed Total Outstandings by at least $25,000,000,
any Permitted Acquisition made prior to such time in compliance with clause
(ii) of this subparagraph (e) shall remain a Permitted Acquisition for all
purposes of this Agreement.”

1.05 Investments. Subsections (a), (k) and (m) of Section 7.02 (Investments) are
amended to read as follows:

“(a) Investments of the types set forth in the Borrower’s Treasury Policies
Manual “Investment Policies” effective February 1, 2007;

“(k) Investments in Subsidiaries of the Borrower; provided that the aggregate
amount of all such Investments outstanding at any one time pursuant to this
clause (k) shall not exceed $25,000,000;

“(m) other Investments, including, without limitation, Investments in Joint
Ventures, (i) made between the Closing Date and the Third Amendment Effective
Date and not otherwise permitted hereunder or (ii) made on or after the Third
Amendment Effective Date and not otherwise permitted hereunder in an aggregate
amount outstanding at any one time not to exceed the greater of (A) $25,000,000
and (B) (I) 7.5% of (II) Consolidated Total Assets of the Borrower and its
Subsidiaries as of the end of the most recently ended fiscal quarter.”

 

4



--------------------------------------------------------------------------------

1.06 Dispositions. Subsections (h) and (i) of Section 7.05 (Dispositions) are
amended to read as follows:

“(h) (i) Dispositions of excess real property and related assets made in
connection with the consolidation of business activities in other locations and
(ii) sale and leaseback transactions involving real property and related assets;
and

“(i) other Dispositions in an aggregate amount in any fiscal year not to exceed
(i) 5% of (ii) Consolidated Tangible Assets of the Borrower and its Subsidiaries
as of the end of the most recently ended fiscal year.”

1.07 Restricted Payments. Subsections (a) and (e) of Section 7.06 (Restricted
Payments) are amended to read as follows:

“(a) each Subsidiary may make Restricted Payments to the Borrower and to Wholly
Owned Subsidiaries (and, in the case of a Restricted Payment by a Subsidiary
that is not a Wholly Owned Subsidiary, to the Borrower and any Subsidiary and to
each other owner of Equity Interests of such Subsidiary on a pro rata basis
based on their relative ownership interests); provided, that if and only if,
immediately after giving effect to a Restricted Payment (or, in the case of a
Restricted Payment that is a dividend, immediately after the declaration of such
dividend) by a Subsidiary, the ratio of (x) Consolidated Funded Indebtedness as
of such date to (y) Consolidated EBITDA for the four fiscal quarters reflected
in the Compliance Certificate most recently delivered pursuant to
Section 6.02(a) is less than 2.00 to 1.00, then the pro rata requirement set
forth in this Section 7.06(a) shall not apply to such Restricted Payment.

“(e) so long as no Default would exist after giving effect thereto, the Borrower
may declare or pay cash dividends to its stockholders and purchase, redeem or
otherwise acquire shares of its capital stock or warrants, rights or options to
acquire any such shares in an aggregate amount in any fiscal year not to exceed
the greater of the following:

“(i) $30,000,000; and

“(ii) an amount equal to 75% of the Consolidated EBITDA for the preceding fiscal
year, if and only if (A) immediately after giving effect to such Restricted
Payment (or, in the case of a Restricted Payment that is a dividend, immediately
after the declaration of such dividend), the ratio of (x) Consolidated Funded
Indebtedness as of such date to (y) Consolidated EBITDA for the four fiscal
quarters reflected in the Compliance Certificate most recently delivered
pursuant to Section 6.02(a) would be equal to or more than 2.00 to 1.00 and
(B) after making such Restricted Payment (or, in the case of a Restricted
Payment that is a dividend, immediately after the declaration of such dividend),
the Aggregate Commitments would exceed Total Outstandings by at least
$25,000,000;

 

5



--------------------------------------------------------------------------------

“provided, however, that there shall be no limitation on the amount of any
Restricted Payment permitted pursuant to this Section 7.06(e) if and only if,
immediately after giving effect to such Restricted Payment (or, in the case of a
Restricted Payment that is a dividend, immediately after the declaration of such
dividend), the ratio of (x) Consolidated Funded Indebtedness as of such date to
(y) Consolidated EBITDA for the four fiscal quarters reflected in the Compliance
Certificate most recently delivered pursuant to Section 6.02(a), would be less
than 2.00 to 1.00.

“For purposes of this Section 7.06(e), any Restricted Payment that is a dividend
shall be deemed to be paid on the date of declaration of such dividend, and any
payment of a dividend the declaration of which is permitted hereunder shall also
be permitted hereunder. Any Restricted Payment permitted by this Section 7.06(e)
as of the time made (or, in the case of a Restricted Payment that is a dividend,
as of the time declared) shall thereafter remain a Restricted Payment permitted
by this Agreement for all purposes (and, for the avoidance of doubt, shall
remain a Restricted Payment permitted by this Agreement notwithstanding any
later increase in Consolidated Funded Indebtedness, any later change in
Consolidated EBITDA for any period, any later change in the Aggregate
Commitments or any later change in the Total Outstandings).”

1.08 Change in Nature of Business. Section 7.07 (Change in Nature of Business)
is amended to read as follows:

“Engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the date
hereof, one or more of the leisure goods, products and services businesses
generally or, in each case, any business substantially related or incidental
thereto.”

1.09 Financial Covenants. Subsection (c) of Section 7.11 (Financial Covenants)
is deleted, and Schedule 2 to the Compliance Certificate appearing as Exhibit D
to the Credit Agreement is amended to read as set forth in Annex 1 to this Third
Amendment.

1.10 Indebtedness. Subsections (f), (g) and (o) of Section 7.03 (Indebtedness)
are amended to read as follows:

“(f) Indebtedness to Financial Institutions not to exceed $50,000,000 in the
aggregate outstanding at any one time;”

“(g) Indebtedness in an aggregate amount not in excess of $25,000,000
outstanding at any one time assumed, incurred or acquired in connection with
Permitted Acquisitions that was not created in anticipation of such Permitted
Acquisitions;”

“(o) other Indebtedness incurred after the Closing Date and not otherwise
permitted hereunder in an aggregate amount at any one time outstanding not to
exceed $15,000,000.”

 

6



--------------------------------------------------------------------------------

1.11 Liens. Subsections (k) and (o) of Section 7.01 (Liens) are amended to read
as follows:

“(k) Liens on assets securing Indebtedness permitted under Section 7.03(g) or
securing other obligations and liabilities assumed or acquired in connection
with a Permitted Acquisition; provided that such Liens (i) do not at any time
encumber any property other than the property acquired and, if Equity Interests
in a Person are acquired, the assets of such Person and (ii) were not created in
anticipation of such Permitted Acquisitions;

“(o) Liens not expressly permitted by subsections (a) through (n) above securing
other Indebtedness or other obligations or liabilities of the Borrower and its
Material Subsidiaries; provided that the amount of Indebtedness, or other
obligations or liabilities secured by such Liens permitted by this subsection
(o) shall not exceed $15,000,000 in the aggregate outstanding at any one time.”

1.12 Transactions with Affiliates. Section 7.08 (Transactions with Affiliates)
is amended to read as follows:

“Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate or, if
such transaction is not one that by its nature could be obtained from another
Person, is on fair and reasonable terms; provided that the foregoing restriction
shall not apply to transactions (a) between or among the Borrower and any of its
Wholly Owned Subsidiaries or between and among any Wholly Owned Subsidiaries,
(b) constituting Investments in Subsidiaries, (c) constituting Indebtedness of
the Borrower to any Subsidiary, Indebtedness of any Subsidiary to the Borrower
or Indebtedness of any Subsidiary to any other Subsidiary, in each case as
permitted by Section 7.03; (d) between the Borrower and any Subsidiary or
between Subsidiaries of the Borrower, in each case as permitted by Section 7.04
or Section 7.05, (e) constituting Restricted Payments permitted by Section 7.06,
(f) constituting reasonable fees and compensation paid to (including issuance
and grants of securities and stock options, employment agreements and stock
option and ownership plans for the benefit of, and indemnities provided on
behalf of) officers, directors, employees and consultants of the Borrower or any
Subsidiary of the Borrower, and (g) constituting loans or advances to employees
and officers of the Borrower and its Subsidiaries to the extent permitted by
Section 7.02(b).”

1.13 Burdensome Agreements. Section 7.09 (Burdensome Agreements) is amended to
read as follows:

“Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor or (ii) of any Subsidiary to Guarantee the
Indebtedness of the Borrower owing to the Administrative Agent or the Lenders;
provided, that the restrictions set forth herein

 

7



--------------------------------------------------------------------------------

shall not apply to (A) customary restrictions on transfers of property subject
to a capital lease as set forth in such capital lease; (B) customary
restrictions with respect to a Subsidiary of the Borrower pursuant to an
agreement that has been entered into for the sale or disposition (not otherwise
prohibited by this Agreement or any other Loan Document) of all or substantially
all of the capital stock or assets of such Subsidiary; (c) customary
prohibitions on assignment in any contract or lease; and (D) customary net worth
provisions contained in leases and other agreements entered into by a Subsidiary
of the Borrower in the ordinary course of business.”

ARTICLE II

TERMINATION OF RELATED AGREEMENTS

Effective as of the Third Amendment Effective Date, the following agreements are
hereby terminated and are of no further force or effect: (a) Pledge Agreement by
and between the Borrower and the Administrative Agent dated November 5, 2004,
(b) Pledge Agreement (Republic of Korea) by and among the Borrower and the
Lenders dated November 5, 2004, (c) Security Agreement by and among the
Borrower, the subsidiaries of Borrower party thereto and the Collateral Agent
dated as of November 5, 2004, and (d) the Existing Loan Documents (as defined in
the Credit Agreement, as in effect immediately prior to the Third Amendment
Effective Date).

ARTICLE III

CONDITIONS PRECEDENT

As conditions precedent to the effectiveness of this Third Amendment, (a) there
shall have been delivered to the Administrative Agent counterpart copies of this
Third Amendment signed by the Borrower and each of the Lenders and acknowledged
by each Guarantor, together with certificates of resolutions or other action,
incumbency certificates and other certificates of Responsible Offices as
reasonably required by the Administrative Agent, (b) the representations and
warranties of each Loan Party contained in this Third Amendment and in each of
the other Loan Documents shall be accurate and complete in all material respects
as of the date of this Third Amendment except to the extent relating solely to a
prior date, (c) there shall not have occurred and be continuing any Default and
(d) the Borrower shall have paid to the Administrative Agent, individually or
for the account of the Lenders, such fees as the parties shall separately have
agreed in writing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

As an inducement to the Lenders to enter into this Third Amendment, the Borrower
represents and warrants to each Lender that (a) the Credit Agreement and the
Notes, as amended hereby, constitutes the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar Laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability, (b) no
Default has occurred and is continuing and (c) no event or circumstance since
the financial statements as of December

 

8



--------------------------------------------------------------------------------

31, 2005 delivered to the Lenders pursuant to Section 6.01 of the Credit
Agreement has had, or could reasonably be expected to have, either individually
or in the aggregate a Material Adverse Effect.

ARTICLE V

MISCELLANEOUS PROVISIONS

Capitalized terms used, but not otherwise defined in this Third Amendment, are
used with the meaning given to them in the Credit Agreement, and Section
references refer to Sections of the Credit Agreement unless the context may
otherwise require. This Third Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and, together with the
Credit Agreement, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. If any provision of this Third
Amendment is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Third Amendment
shall not be affected or impaired thereby. THIS THIRD AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN
SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first above written.

 

CALLAWAY GOLF COMPANY By:  

/s/ Bradley J. Holiday

Name:  

Bradley J. Holiday

Title:  

Senior Executive Vice President and Chief Financial Officer

 

1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Dora A. Brown

  Dora A. Brown, Vice President Agency Management Officer

 

2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Gordon Wiens

  Gordon Wiens, Senior Vice President

 

3



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as
Syndication Agent and a Lender By:  

/s/ Douglas S. Lambell

Name:  

Douglas S. Lambell

Title:  

Vice President/SCM

 

4



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Syndication Agent and a Lender

By:

 

/s/ V.J. Muldoon

Name:

 

V.J. Muldoon

Title:

 

Director - North America Multinational Corporate Team

 

S - 1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Documentation Agent and a Lender By:  

/s/ Anna Ruiz

Name:  

Anna Ruiz

Title:  

Vice President

 

S - 1



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Co-Agent and a Lender By:  

/s/ Scott J. Bell

Name:  

Scott J. Bell

Title:  

Senior Vice President

 

S - 1



--------------------------------------------------------------------------------

COMERICA WEST INCORPORATION, as a Lender By:  

/s/ Elise M. Walker

Name:  

Elise M. Walker

Title:  

Vice President

 

S - 1



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Gary S. Losey

Name:  

Gary S. Losey

Title:  

Vice President

 

S - 1



--------------------------------------------------------------------------------

CITIBANK, N.A., successor in interest by merger to
CITIBANK(WEST), F.S.B., as a Lender By:  

/s/ Dennis J. Jans

Name:  

Dennis J. Jans

Title:  

Vice President

S - 1



--------------------------------------------------------------------------------

REAFFIRMATION

AS OF THE DATE FIRST ABOVE WRITTEN, EACH OF THE UNDERSIGNED GUARANTORS
acknowledges receipt of a copy of the foregoing Third Amendment, reaffirms each
of the Loan Documents to which it is a party (the “Guarantor Documents”),
acknowledges that the execution and delivery of the Third Amendment and the
performance of the Credit Agreement, as amended thereby, have no affect on such
Guarantor’s agreements and obligations under the Guarantor Documents, all of
which remain the legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability.

 

CALLAWAY GOLF SALES COMPANY By:  

/s/ Joseph Urzetta

Name:  

Joseph Urzetta

Title:  

President

THE TOP-FLITE GOLF COMPANY By:  

/s/ David A. Laverty

Name:  

David A. Laverty

Title:  

President

CALLAWAY GOLF INTERACTIVE, INC. By:  

/s/ Julie M. Maloy

Name:  

Julie M. Maloy

Title:  

Chief Tax Officer



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE 2 TO COMPLIANCE CERTIFICATE

For the Quarter/Year ended                              (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.   SECTION 7.01(O) – LIENS       

A.     Aggregate other Liens securing Indebtedness and other obligations and
liabilities of Borrower and Material Subsidiaries at Statement Date:

   $                

Maximum permitted at any one time outstanding: $15,000,000

  

II.

  SECTION 7.02(H), (K), (M) – INVESTMENTS     

A.     Acquisitions made during current fiscal year:

   $                 Maximum permitted is the greater of (i) $50,000,000 or (ii)
if Aggregate Commitments exceed Total Outstandings by at least $25,000,000
immediately after giving effect to a proposed Acquisition and other conditions
to Permitted Acquisitions satisfied, Acquisitions up to Consolidated EBITDA for
the preceding fiscal year     

B.     In addition to Investments in Subsidiaries otherwise permitted, aggregate
Investment(s) in Subsidiaries outstanding as of Statement Date:

   $                 Maximum aggregate amount permitted: $25,000,000      C.    
1. Other Investments not otherwise permitted under Section 7.02 made
since effectiveness of Third Amendment:    $                          2.
Consolidated Total Assets as of the end of the most recently ended fiscal
quarter:    $                          3. 7.5% of Line II.C.2:   
$                 Line II.C.1 not to be greater than the greater of $25,000,000
and Line II.C.3   

III.

 

SECTION 7.03(E), (F), (G), (H), (O) – INDEBTEDNESS

    

A.     Aggregate outstanding Indebtedness in respect of capital leases,
Off-Balance Sheet Liabilities and purchase money obligations for fixed and
capital assets at Statement Date:

   $              

1



--------------------------------------------------------------------------------

     Maximum permitted at any one time outstanding: $25,000,000          

B.     Aggregate Indebtedness to Financial Institutions at Statement Date:

   $                     Maximum permitted at any one time outstanding:
$50,000,000.      

C.     Aggregate Indebtedness assumed, incurred or acquired in connection with
Permitted Acquisition(s) at Statement Date:

   $                     Maximum permitted at any one time outstanding:
$25,000,000      

D.     Aggregate Indebtedness to Persons whose assets or Equity Interests were
acquired in a Permitted Acquisition outstanding at Statement Date:

   $                     No Maximum      

E.     Other Indebtedness (not otherwise permitted) incurred after Closing Date
and outstanding on the Statement Date:

   $                     Maximum aggregate permitted at any one time
outstanding: $15,000,000   

IV.

   SECTION 7.05(I) – DISPOSITIONS      

A.     Aggregate of Dispositions in current fiscal year not otherwise permitted
under Section 7.05:

   $                    

B.     Consolidated Tangible Assets as of the end of the most recently ended
fiscal year:

   $                    

C.     5% of Line IV.B:

   $                     Line IV.A not to be greater than Line IV.C   

V.

   SECTION 7.06(E) – RESTRICTED PAYMENTS      

A.     Restricted Payments during the current fiscal quarter:

   $                ]   

B.     Additional Restricted Payments made during the current fiscal year:

   $                    

C.     Sum of Line. V.A plus Line V.B:

   $                     Maximum permitted: See Credit Agreement Section
7.06(e). Any Restricted Payments permitted to be made will remain permitted by
the Agreement notwithstanding the fact that conditions to making such a payment
may thereafter cease to be satisfied.   

 

2



--------------------------------------------------------------------------------

VI.

   SECTION 7.11 (A) – MAXIMUM CONSOLIDATED LEVERAGE RATIO AND APPLICABLE RATE   
  

A.     Consolidated EBITDA for the fiscal quarter ending on Statement Date
(“Subject Period”):

     

1.      Consolidated Net Income:

   $                 

2.      Consolidated Interest Charges:

   $                 

3.      Provision for income taxes:

   $                 

4.      Depreciation expenses:

   $                 

5.      Amortization expenses:

   $                 

6.      Losses on sale of fixed assets:

   $                 

7.      Other non-cash expenses reducing Consolidated Net Income:

   $                 

8.      Amount of any deduction to Consolidated Net Income as a result of the
grant to employees, directors, spokespersons, independent contractors, members
of the board of directors and other members of management of Borrower or its
Subsidiaries of any Equity Interests in Borrower:

   $                 

9.      Gains on sale of fixed assets:

   $                 

10.    Other non-cash gains increasing Consolidated Net Income:

   $                 

11.    Consolidated EBITDA for Subject Period (Lines VI.A. 1 + 2 + 3 + 4 + 5 + 6
+ 7 + 8 – 9-10):

   $                 

B.     Consolidated EBITDA for the second most recent quarter

   $                 

C.     Consolidated EBITDA for the third most recent quarter

   $                 

D.     Consolidated EBITDA for the fourth most recent quarter

   $                 

E.     Consolidated EBITDA for the last four consecutive quarters (Lines VI.A.11
+ VI.B + VI.C + VI.D)

   $                 

F.     Consolidated Funded Indebtedness at Statement Date:

   $                 

G.     Consolidated Leverage Ratio (Line VI.F ÷ Line VI.E):

         to          Maximum permitted: 2.75 to 1.00   

 

3



--------------------------------------------------------------------------------

Applicable Rate

Pricing Level

 

Consolidated Leverage Ratio

  

Commitment Fee

   Eurodollar Rate +  

Base Rate +

        Letter of Credit Fees  

1

  ³2.00:1    0.250%    1.250%   0.00%

2

  <2.00 :1 but ³1.50:1    0.225%    1.000%   0.00%

3

  <1.50 :1 but ³1.00:1    0.175%    0.750%   0.00%

4

  <1.00 :1 but ³0.50:1    0.125%    0.625%   0.00%

5

  <0.50:1    0.100%    0.500%   0.00%

 

  Applicable Pricing Level as of Statement Date:    $               VII.  
SECTION 7.11(B) - CONSOLIDATED INTEREST COVERAGE RATIO  

A.     Consolidated EBITDA (Line VI.E above):

   $                

B.     Consolidated Interest Charges for four fiscal quarters ending
on the Statement Date:

   $                

C.     Consolidated Interest Coverage Ratio (Line VII.A ÷ Line VII.B):

         to        

Minimum permitted: 3.50 to 1.00

   VIII.   SECTION 7.12(C) - CAPITAL EXPENDITURES     

A. Capital expenditures1 made during current fiscal year to date:

   $                

Maximum permitted: $50,000,000 per fiscal year

  

--------------------------------------------------------------------------------

1

Excluding expenditures for normal replacements and maintenance which are
properly charged to current operations and excluding capital expenditures for
real property, related assets and improvements thereto in an aggregate amount
not to exceed the net cash proceeds from real property disposed of, or to be
disposed of, pursuant to Section 7.05(h).

 

4